Citation Nr: 0034062	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez


INTRODUCTION

The veteran had active service from August 1971 to August 
1975 and from January 1976 to July 1996.  

In an October 1997 rating action, the RO confirmed and 
continued a 10 percent evaluation for a medial meniscus tear 
of the right knee.  The veteran perfected a timely appeal.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in July 2000.  A 
transcript of the hearing is of record.

The Board of Veterans Appeals (Board) notes that in a July 
20, 1999 Board decision, it was determined that the veteran's 
claim for entitlement to service connection for a disability 
causing right foot, ankle, thigh and hip pain, and for 
entitlement to service connection for eczema, seborrhea of 
the scalp, and right external auditory canal scab disability 
were not well-grounded.  After the decision was signed, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, ___ (2000) was enacted which 
eliminated the well-grounded claim requirement in 38 U.S.C.A. 
§ 5107.  These claims are subject to the provisions of the 
Act.  Accordingly, these issues are referred to the RO for 
appropriate action.  Furthermore, the veteran is also 
notified that he may file his own motion to readjudicate both 
issues pursuant to the changes in the law.


FINDING OF FACT

The veteran's right knee disorder is manifested by complaints 
of pain, with clinical findings including full range of 
motion and stability and no swelling.  


CONCLUSION OF LAW

The veteran's right knee disorder is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.59, 4.71(a), Diagnostic Code 5259 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed his claim for service connection for a 
right knee disorder in August 1996.

A VA general medical examination was conducted in April 1997.  
The veteran provided a history of right knee pain in service.  
He stated that the right knee will periodically give away.  
Examination of the right knee revealed no tenderness, edema, 
or erythema.  The veteran was able to fully extend the knee 
to the zero position without pain.  He developed moderate 
pain over the lateral aspect of the right knee with flexion 
of the knee to the 110 degree position.  The veteran was able 
to fully flex the knee to the 140 degree position, but right 
lateral knee pain increased as he increased flexion.  
McMurray test was negative.  There was no evidence of 
cruciate or collateral ligament injury noted.  The examiner 
stated that by history, the veteran developed right knee pain 
in 1992 and that intermittent right knee pain persists.  He 
indicated that the specific cause of the veteran's recurring 
right knee pain remained undetermined.  An x-ray of the right 
knee was normal.

In an August 1997 rating action, the RO granted service 
connection for a medial meniscus tear of the right knee and 
assigned a 10 percent evaluation.  

The veteran submitted a statement of support in October 1997 
from his former employer.  The employer stated that the 
veteran worked for him from August 1996 to October 1996 and 
that during this time, he noticed that the veteran 
experienced discomfort and an inability to perform work 
because of leg pain and discomfort from a hernia operation.  
He stated that he heard the veteran's knee "pop" and that 
he walked with a pronounced limp.   

In an October 1997 rating action, the RO confirmed and 
continued a 10 percent evaluation for the veteran's right 
knee disorder.  The veteran appealed for a higher rating.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2000.  The veteran 
testified that he had experienced increased pain and 
discomfort and instability of the knee.  He indicated that he 
experienced popping of the knee.  He stated that he is not 
able to stand or walk for any length of time.  Medication 
helps reduce the swelling but not the pain.

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination. DeLuca v. Brown, 8 Vet. App. 
202 (1995).  
  
The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5257, 5260, and 5261.  Under Diagnostic Code 5257, a 
slight impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same Diagnostic 
Codes a 20 percent rating is provided for moderate impairment 
of the knee, consisting of recurrent subluxation or lateral 
instability, for limitation of flexion of the knee to 30 
degrees, or limitation of extension of the knee to 15 
degrees.  Further, absent evidence of ankylosis or impairment 
of the tibia and fibula, Diagnostic Codes 5256 and 5262 are 
not for consideration and application.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).

A review of the evidence reveals that a rating in excess of 
10 percent under Diagnostic Code 5257 for the veteran's right 
knee disorder is not shown on VA examination of April 1997.  
The evidence of record reveals only a slight impairment of 
the left knee.  Although the veteran has complained of 
instability, swelling, and popping of the knee, VA 
examination findings reveal full extension of the knee 
without pain.  There was also full flexion of the knee, 
although there was an increase in pain as flexion was 
increased.  There was no tenderness, edema, or erythema.  
There was no evidence of cruciate of collateral ligament 
injury and McMurray test was negative.  As such, an 
evaluation in excess of 10 percent for the veteran's left 
knee disorder is not warranted. 

The Board further notes that the veteran's complaints of pain 
are addressed by the 10 percent evaluation assigned to his 
left knee.  Thus, the Board finds that the issue of 
functional loss due to left knee pain, incoordination, 
weakness, or fatigability has been considered and addressed.

In a July 1997 opinion, VA's General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  However, 
if the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  

In this case, there is no evidence of arthritis of the right 
knee.  An x-ray of the right knee was normal.  Hence a 
separate rating is not in order.  



ORDER

An increased rating for a medial meniscus tear of the right 
knee, in excess of 10 percent is denied.




		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

